Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered December 7, 2011 in a personal injury action. The order denied plaintiffs motion for leave to renew and reargue his opposition to the summary judgment motion of defendant Frey Electric Construction Co., Inc.
It is hereby ordered that said appeal is unanimously dismissed *1591without costs (see Braitman v Minicucci & Grenga [appeal No. 1], 272 AD2d 875 [2000]). Present — Smith, J.P., Fahey, Peradotto, Sconiers and Martoche, JJ.